Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This application is a divisional application of parent application 14/475616(US 10.854735).
This action is in response to applicant’s communication filed on 11/30/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 was considered by the examiner. Applicant filed IDS on 7/15/2022 with publication dates foreign documents, which is correct and complete version of original IDS (11/30/2020).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Johnson on 6/30/2022.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
1.            A method of forming a vertical transistor structure, comprising: 
                forming a substrate;
                forming a source made;
                forming a drain made; 
                forming a channel interposed between the source and the drain, wherein the source, the drain, and the channel are stacked in a vertical direction relative to the substrate, the vertical direction being perpendicular to a cross-sectional area of the channel, the cross-sectional area of the channel being smaller than that of the source and the drain, wherein the source, the drain, and the channel form a vertical dumbbell shape, such that each of the source and the drain form an end of the vertical dumbbell shape, and the channel forms a middle portion of the vertical dumbbell shape and does not touch the substrate; 
                forming a first junction positioned between the source and the channel, wherein the cross-sectional diameter of the first junction continuously varies in an increasing manner from the cross-sectional diameter of the channel to the cross-sectional diameter of the source to connect the source to the channel without a stepwise transition between the cross-sectional diameter of the channel and the cross-sectional diameter of the source; and
                forming a second junction positioned between the drain and the channel, wherein the cross-sectional diameter of the second junction continuously varies in an increasing manner from the cross-sectional diameter of the channel to the cross-sectional diameter of the drain to connect the drain to the channel without a stepwise transition between the cross-sectional diameter of the channel and the cross-sectional diameter of the drain;
                
                
              wherein the cross-sectional diameter of the first junction closest to the channel is equal to the cross-sectional diameter of the channel closest to the first junction; and wherein the cross-sectional diameter of the second junction closest to the channel is equal to the cross-sectional diameter of the channel closest to the second junction; and
                wherein at least a portion of the source and at least a portion of the drain have a cross-sectional diameter that varies in a vertical direction such that a portion of the source and drain closest to the substrate is different than a portion of the source and drain furthest from the substrate.

2.            The method of claim 1, wherein [[the]] an atomic percent of Sn is about 70 atomic percent.


19.          A method of forming a vertical transistor structure, comprising: 
                forming a substrate;
                forming a source;
                forming a drain; 
                forming a channel interposed between the source and the drain, wherein the source, the drain, and the channel are stacked in a vertical direction relative to the substrate, the vertical direction being perpendicular to a cross-sectional area of the channel, the cross-sectional area of the channel being smaller than that of the source and the drain, wherein the source, the drain, and the channel form a dumbbell shape, such that each of the source and the drain form an end of the dumbbell shape, and the channel forms a middle portion of the dumbbell shape and does not touch the substrate; 
                forming a first junction positioned between the source and the channel, wherein the cross-sectional diameter of the first junction continuously varies in an increasing manner from the cross-sectional diameter of the channel to the cross-sectional diameter of the source to connect the source to the channel without a stepwise transition between the cross-sectional diameter of the channel and the cross-sectional diameter of the source; and
                forming a second junction positioned between the drain and the channel, wherein the cross-sectional diameter of the second junction continuously varies in an increasing manner from the cross-sectional diameter of the channel to the cross-sectional diameter of the drain to connect the drain to the channel without a stepwise transition between the cross-sectional diameter of the channel and the cross-sectional diameter of the drain; and
                
                
                   wherein at least a portion of the source has a cross-sectional diameter that continuously varies in a vertical direction such that a portion of the source closest to the substrate is different than a portion of the source furthest from the substrate and in an increasing manner from the cross-sectional diameter of the first junction to the cross-sectional diameter of the portion of the source furthest from the first junction without a stepwise transition between the cross-sectional diameter of the channel and the cross-sectional diameter of the source; and
                     wherein at least a portion of the drain has a cross-sectional diameter that continuously varies in a vertical direction such that a portion of the drain closest to the substrate is different than a portion of the drain furthest from the substrate and in an increasing manner from the cross-sectional diameter of the second junction to the cross-sectional diameter of the portion of the drain furthest from the first junction without a stepwise transition between the cross-sectional diameter of the channel and the cross-sectional diameter of the drain.



 Amended claims 1-2, 19-20, and original claims 3-18 are allowed.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust “a method forming a vertical transistor structure comprising forming a first junction”1012” positioned between the source and the channel, and forming a second junction”1014” positioned between the drain and the channel; wherein the cross-sectional diameter of the first junction “1012”continuously varies in an increasing manner from the cross-sectional diameter of the channel to the cross- sectional diameter of the source to connect the source to the channel without a stepwise  transition between the cross-sectional diameter of the channel and the cross-section diameter of the source; wherein the cross-sectional diameter of the second junction “1014” continuously varies
in an increasing manner from the cross-sectional diameter of the channel to the cross-
sectional diameter of the drain to connect the drain to the channel without a stepwise
transition between the cross-sectional diameter of the channel and the cross-sectional
diameter of the drain as claimed in claims 1-20 as shown in fig.10
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816